Citation Nr: 1328109	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  06-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to May 1954.  The Veteran died in June 2003.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in May 2009, when it denied service connection for the cause of the Veteran's death.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2009, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion. 

The Joint Motion and Court Order directed VA to comply with the duty to assist by obtaining the records of the Veteran's treating physician, Dr. B. M. Eisenberg. Accordingly, the Board issued a remand in September 2010 directing corrective VCAA notice be provided to the Appellant as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) in death and indemnity cases and to obtain the records of Dr. Eisenberg.  The corrective VCAA notice was provided by VA September 2011.  In December 2011, VA received the records of Dr. Eisenberg.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died on June [redacted], 2003, as a result of pancreatic cancer, with an onset in 2002. 

2.  At the time of the Veteran's death, service-connection had been established for a left knee disability, rated at 30 percent, effective from June 1954.  The evidence of record does not reflect that he had any claim for service connection pending. 

3.  The most probative competent evidence of record fails to establish that it is as likely as not that a service-connected disability was either the principal or a contributory cause of the Veteran's death, or that the cause of his death was incurred in, or aggravated by, service. 


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated; the Veteran's service-connected disability did not cause or contribute to the Veteran's death.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3. 312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice regarding the Appellant's claim that the Veteran's death was service connected, by letters dated in August 2004, March 2006, and September 2011.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death, namely, the evidence and information required to substantiate the claim based on a previously service connected condition and for a condition not yet service connected.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement of the conditions for which a veteran was service connected at the time of his death).  Further VCAA notice is not required.

To the extent that the VCAA notice was not completed until after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in December 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's death certificate, service treatment records, records from private medical caregivers, various medical articles from online sources, and obtained opinions from VA medical experts.   

The reports of the VA expert opinions included a review of the Veteran's medical history, including his service treatment records, the private medical records, and the internet articles.  The Board finds that the VA expert opinions are adequate as the VA experts took into account the records of medical treatment so that the opinions are fully informed opinions.  Therefore, the Board concludes that the VA expert reports are adequate for the Board to decide the Appellant's claim.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Facts and Analysis

Legal Principles

When any Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse.  38 U.S.C.A. § 1310.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 

The service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312. 

The standards for determining whether or not a disability is service connected are: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Pancreatic cancer, as a malignant tumor, is listed as a disease under § 3.309 as a chronic disease.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Preliminary Matters

The Board notes that the Veteran was service connected for one disability during his life time, a left knee impairment, and had no claim for service connection pending at the time of his death.  The Board understands the Appellant as not claiming any other aspect of service except the medication used to treat the symptoms of the service-connected left knee disability caused or contributed to the Veteran's death, nor is there any medical evidence in the file suggesting such a relationship.  Therefore, the Board finds that the Veteran's death is not service-connected on the basis that an event, injury, or disease occurring in service caused or contributed to the cause of the Veteran's death.  38 U.S.C.A. § 1310.

The Appellant also does not argue that the condition listed on the death certificate, pancreatic cancer, caused her husband to become totally disabled for a period of 10 or more years preceding his death.  While VA death benefits apply to total disability due conditions that were already service-connected before death and continuously rated 100 percent for the 10 year period prior to the death of the Veteran, pancreatic cancer, as noted, was not service connected before his death.  In a similar manner, his one service-connected disability, the left knee disability, was not rated at 100 percent for the 10 year period prior to the Veteran's death.  Therefore, 38 U.S.C.A. § 1318 does not apply and the Appellant must show that the Veteran's death resulted from a disability incurred in service.  38 U.S.C.A. § 1310.

Facts

The Veteran and the Appellant were married in June 1956.

The Veteran died on June [redacted], 2003.  A certified copy of the Certificate of Death lists the immediate cause of death as pancreatic cancer with an onset of 2002.  No other causes or underlying causes are listed.  An autopsy was not performed. 

The Veteran's service treatment records are negative for any complaints of, or treatment for, pancreatic cancer, or any other condition of the pancreas.  A March 1952 enlistment physical examination report reflects that the Veteran's endocrine system was normal.  The additional service records, including the Veteran's DD-214 and May 1954 Physical Evaluation Board report, reflect that in May 1954, the Veteran was released from active duty and transferred to the Temporary Disability Retired list due to arthritis of the left knee resulting from direct trauma.  The Veteran's May 1954 Physical Evaluation Board report was negative for any problems associated with his pancreas or endocrine system. 

The records of a treating physician, Dr. B. Eisenberg, have been received by VA.  The records indicate the Veteran had been using Aspirin and NSAID as far back as May 1973.  At that time, the Veteran had a diagnosis of degenerative arthritis of the left knee, post patellectomy and previously been treated with cortisone injections, apparently without relief.  It was therefore determined further cortisone injections were not indicated and the Veteran was advised to start a regular course of aspirin.  Dr. Eisenberg and VA records indicate the Veteran had other multiple orthopedic conditions besides his left knee such as a total knee replacement of his right knee and two lumbar laminectomies.  In addition, in his lifetime, the Veteran also suffered from other forms of cancer: menigioma and lymphoma.  The mengioma was diagnosed and removed in 1996.  The lymphoma was first diagnosed in his right eye in 1995.  A recurrence was discovered in the left eye in July 2000.  Starting in October 2002, the Veteran was treated for what was at first a suspected recurrence of lymphoma.  In January 2003, however, it was discovered the Veteran had metastatic cancer of the liver.  By March 2003, pancreatic cancer was diagnosed.  As noted, the Veteran subsequently died in June 2003 of the pancreatic cancer.  

Analysis

Service connection for the pancreatic cancer may not be established as there is no evidence showing onset, incurrence, or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection for the fatal pancreatic cancer also may not be established on a presumptive direct-incurrence basis as it was not demonstrated by competent clinical evidence of record within one year of his separation from service.  Rather, the Veteran's certificate of death reflects that the onset of the fatal pancreatic cancer was in 2002.  There has been no assertion of record otherwise as to the onset date.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3. 312.

The Appellant contends that the Veteran's prescribed treatment of aspirin for his service-connected left knee disability was a cause of his pancreatic cancer.  A November 1954 rating decision reflects that the Veteran was service-connected for disability of the left knee, effective June 1954.  The Board acknowledges that the Veteran had a service-connected disability, for which he had been prescribed aspirin, at the time of his death; however the competent medical evidence of record does not reflect that his service-connected disability, to include treatment thereof, was a principal or a contributory cause of death. 

The Appellant argues that the opinions of the two doctors, Dr. H. Gonte and Dr. B. Eisenberg, submitted on behalf of her claim establishes that long term aspirin use by the Veteran caused or contributed to the development of the Veteran's cancer.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.   The guiding factors in evaluating the adequacy and probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  

The evidence of record includes a July 2004 letter from Dr. H. Gonte stating he had treated the Veteran since 1968, and had prescribed high doses of aspirin and non-steroidal anti-inflammatory drugs (NSAID) for treatment of his knees.  The doctor opined, "I believe there is a cause and effect relationship here and, more likely than not, a contributing factor to his developing pancreatic cancer."  

The evidence of record also includes an October 2004 letter from Dr. B Eisenberg.  The correspondence and the records as described above reflect that Dr. Eisenberg treated the Veteran from 1972 until his death.  The records of Dr. B have been obtained and indicate the Veteran's pancreatic cancer was, at first, suspected to be a recurrence of a prior lymphoma.  By April 2003, it was instead determined that the Veteran had pancreatic cancer, which had metastized to other areas of the Veteran's body.  Regarding the pancreatic cancer, Dr. Eisenberg in his October 2004 letter, notes that "[t]here is some suggestion that [the Veteran's] long term analgesic use for management of his service related orthopedic issues are associated with the development of pancreatic cancer."  

The evidence of record also includes a December 2005 VA medical opinion.  The physician opined that the "Veteran's aspirin use for a service-connected condition [is] not likely to have contributed to his pancreatic cancer and death."  The December 2005 report reflects that the physician reviewed the Veteran's claims file medical records, including the internet articles, physicians' statements, and the internet medical website, "UpToDate".  The examiner noted that available data regarding aspirin and NSAID use and pancreatic cancer in humans are conflicting.  Other large cohorts have not found any link between aspirin use and pancreatic cancer risk.  The examiner therefore concluded that the Veteran's aspirin use was not likely to have contributed to his pancreatic cancer and death.  

In October 2011, a second VA medical expert offered an opinion. The opinion report noted laboratory statistics suggest a possible inhibitory effect of aspirin on pancreatic tumorigenesis.  This examiner also referred to studies of large cohorts that have not found any link between aspirin use and pancreatic cancer risk, even among individuals using aspirin greater than 30 times monthly for over 20 years.  Thus, it was the opinion of the VA expert that the Veteran's aspirin use as treatment for the service-connected left knee disability was not likely to have contributed to his pancreatic cancer and death.

As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It appears that the Appellant is arguing that as Dr. Gotte and Dr. Eisenberg were treating physicians, their opinions should be given more weight.  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; courts have repeatedly declined to adopt the "treating physician rule,"  See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  Stated another way, the Court of Appeals for Veteran's Claims has held that the opinion of a treating physician is not entitled to greater weight in evaluating a claim.  Guerrieri v Brown, 4 Vet. App. 467, 473 (1991); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

In weighing the probative value of the medical opinions noted above, the Board finds the opinions of the VA physicians, dated in December 2005 and October 2011, to have more probative weight than the opinions of the private physicians, Dr. B. Eisenberg and Dr. H. Gonte. 

The report from Dr. Gonte does not reflect that he reviewed the Veteran's claims file or provided a rationale for his opinion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). The Board finds that Dr. Gonte's opinion has no probative value as it has no supporting rationale based on objective evidence specific to the Veteran.  Although Dr. Gonte states that he believes there is a "cause and effect relationship" with regard to aspirin and NSAID drugs and pancreatic cancer, he does not provide any data regarding how the dosage or period of time for which he prescribed aspirin and NSAID to the Veteran contributed to the onset of the fatal pancreatic cancer.  Further, Dr. Gonte's report is stated as his belief that aspirin use lead to the pancreatic cancer.  A belief is the equivalent of "may" and is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in the term of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Stated another way, he is saying it may be possible, but that also implies it may not be possible there is a link between long term aspirin use and pancreatic disease and it is too speculative to establish a nexus.  

As to Dr. Eisenberg's correspondence, in a similar manner to that of Dr. Gonte, the report does not reflect that Dr. B. Eisenberg reviewed the Veteran's claims file.  In addition, the Board finds that Dr. Eisenberg's opinion has no probative value. Dr. Eisenberg states that there is "some suggestion" of a link between the Veteran's use of analgesic and his pancreatic cancer.  The Board finds that the term "some suggestion" is too general to be probative.  Medical evidence that is speculative, general or inconclusive cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, Dr. Eisenberg does not provide any supporting rationale for his statement.  

On the other hand, the December 2005 and October 2011 VA physicians' opinions are based on a review of the claim's file, to include the internet articles submitted by the Appellant and the letters of Dr. Eisenberg and Dr. Gonte.  The second VA physician issued a report based not only upon the same evidence as the first physician, but also the records of Dr. Eisenberg.  The reports also reflect that the physicians reviewed the available data regarding aspirin and NSAID use in pancreatic cancer and noted it to be conflicting.  The physician further noted that large cohorts have not found a link between aspirin use and pancreatic cancer risk.  Stated another way, although medical knowledge has not formed a conclusive answer, the weight of the evidence so far has found no link between long term aspirin use and pancreatic cancer.  Because the VA physician's opinion is supported by rationale, the Board finds it to be probative.  Therefore, the evidence of record does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death. 

Finally, the Board acknowledges that the evidence of record includes internet articles discussing the relationship of certain medication to pancreatic cancer.  The Board also notes, however, all articles relate to the same study and the conclusion only suggested but did not find a statistical certainty between pancreatic cancer and aspirin.  The study, moreover, was limited to women and noted 161 cases of pancreatic cancer out of a total of over 88,000 participants.  Obesity may also be a factor and prior research had already suggested pancreatic tumors are linked to obesity.  Further, the articles note other recent research found no evidence that any given person is more likely to suffer from pancreatic cancer due to aspirin use and the same body of research hints regular aspirin use may protect against tumors.  As a result, one of the articles says the connection between aspirin and cancer remains unclear. 

Assuming, arguendo, that the internet articles rise to the level of a medical article or medical treatise, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  As noted, the study did not find a relationship to that degree of certainty.  Further, the literature submitted by the Appellant does not address the significant facts in the Veteran's case, and were not referenced in any supporting medical evidence including the opinion letters of Drs. Gotte and Eisenberg.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  

In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given Veteran's claim.  In the present case, the articles fall into this general category.  Although the articles discuss aspirin and pancreatic cancer, none of the articles pertain specifically to this Veteran (i.e. specific dosage or period of treatment as in the veteran's case).  Furthermore, the study was limited to women and the Veteran was a male.  Finally, the articles discussing the study cautions against a definite conclusion that aspirin use leads to or is a significant risk for pancreatic cancer.  The medical articles submitted by the Appellant do not establish a "plausible certainty" that the Veteran's use of aspirin resulted in pancreatic cancer.  The articles were not accompanied by the opinion of any health-care professional that used the articles to link the long term aspirin use to the Veteran's pancreatic cancer or to the Veteran's death.  Therefore, the medical articles submitted by the Appellant are insufficient to establish the medical causation.   Accordingly, the Board finds the medical articles submitted by the Appellant to hold minimal probative value.

What the Appellant is essentially doing is drawing her own medical conclusions as to what are the crucial points of the articles, how it applies in the Veteran's case, and she is asking the Board to draw the same conclusions.  Neither the Appellant nor the Board is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).

The Appellant may sincerely believe that the Veteran's aspirin use due to his service-connected knee disability was the cause of the Veteran's death.  However, as a lay person she is not capable of opining on matters requiring medical knowledge or expertise.  Kahana, 24 Vet. App at 438 (Lance, J., concurring).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the Veteran's cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
U. R. Powell
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


